Citation Nr: 0707360	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-14 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for left foot ulcer, to 
include as secondary to ionizing radiation.

2. Entitlement to service connection for stomach or digestive 
order, to include as secondary to exposure to ionizing 
radiation.

3. Entitlement to service connection for a scalp condition 
with hair loss, diagnosed as lichen simplex chronicus in the 
setting of alopecia androgenetica, to include as secondary to 
ionizing radiation.

4. Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD), currently rated as 10 
percent disabling.

5. Entitlement to a higher initial evaluation for left 
inguinal hernia status post operative repair, currently rated 
as 10 percent effective from August, 8, 2002.

6. Entitlement to a higher initial evaluation for right 
inguinal hernia status post operative repair, currently 
noncompensably rated.

7. Entitlement to a higher initial evaluation for 
onychomycosis and foot fungus, claimed as loss of toenails 
and foot fungus, currently noncompensably rated.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse.


ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

In February 2005, the veteran appeared at a Board video 
conference hearing before the undersigned. A transcript of 
that hearing is of record. 

The case was remanded in August 2005 for further development. 
In a July 2006 rating decision, the RO recharacterized the 
issues, and granted service connection for post-traumatic 
stress disorder inclusive of claims for fatigue, weakness, 
nightmares, sweat, and leg movements; left and right inguinal 
hernias; and onychomycosis and fungus of bilateral feet. 
Therefore, these issues are no longer in appellate status. 
See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997). 
Accordingly, the only issues remaining for the Board's 
consideration are those listed on the title page.

Although the veteran's diagnosis included onychomycosis of 
the nails of the hand and feet, only the feet were service-
connected by the RO. The Board will refer the fingernails 
condition for further development in this regard. 

In statements received at the Board in November 2006, the 
veteran expressed disagreement with the original ratings 
assigned to the service-connected disabilities.  The Board 
deems this timely filed notice of disagreement with the July 
2006 rating decision, and will remand the matter for 
appropriate action.  The veteran also claims that he has been 
unemployed since September 2005.  This matter is referred to 
the RO for appropriate action.  

After the case was forwarded to the Board, the veteran 
submitted additional statements. The Board has reviewed this 
evidence and finds it essentially duplicative of evidence 
already considered by the RO, thus it will be considered in 
the decision below.  

In an August 2005 remand, the Board referred the issues of 
skin disorder of the head, legs, and back for further 
development.  However, the skin disorder of the scalp has 
been integrated by a March 2006 VA examination into the hair 
loss claim on appeal.  The Board has recharacterized all 
issues to more accurately reflect the veteran's assertions 
and the procedural actions in this matter.

FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the 
veteran was exposed to ionizing radiation in service or that 
he participated in a radiation-risk activity.

2.  There is no objective medical evidence of current 
disability of a left foot ulcer.

3.  There is no objective medical evidence of a current 
stomach or gastrointestinal disorder.

4.  The veteran's scalp condition with hair loss, diagnosed 
as lichen simplex chronicus in the setting of androgenetica 
alopecia, is shown to have been first manifested many years 
after service and is not shown to be the result of ionizing 
radiation in service, radiation risk activity, or due to any 
event or incident of service.

CONCLUSIONS OF LAW

1.  The veteran has no current disability of left foot ulcer 
incurred in or aggravated by active service. 38 U.S.C.A. § 
1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303 (2006).

2.  The veteran has no current stomach or gastrointestinal 
disability incurred in or aggravated by active military 
service, and such disability may not be presumed to have been 
so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

3.  The veteran has no current hair loss and scalp disability 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent VCAA notification letters in August 2002 
and again in August 2005 to the veteran, pertinent to the 
claims. These letters appropriately notified the veteran what 
VA would do and what the veteran must do in furtherance of 
his claims, and together with other documents on file 
informed of evidence of record pertinent to the claims, as 
well as the need for his assistance in obtaining any further 
evidence in support of the claims. The letters requested that 
the veteran supply information on medical providers who 
examined him, notified of evidence still needed, and what he 
could do to assist with the claims, and what evidence he 
needed to substantiate the claims. The letters also informed 
the veteran that he should submit pertinent evidence in his 
possession that would further the claims. VA also informed 
that it was ultimately his responsibility to see that 
evidence was received in support of the claims, and he was 
notified to submit any additional evidence in support of the 
claims. 

Additionally, during the pendency of the appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, herein Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between service 
and the disorder which is the basis of claim; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a claim 
for benefits, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if 
entitlement to benefits is awarded. Id. 

On review, the Board finds no prejudice to the veteran 
resulting from any failure to inform of all of the above-
noted five crucial elements of disability claims. The veteran 
has been adequately informed by the VCAA letters of record, 
of the need for evidence of current disability and a medical 
nexus between the claimed disability and military service. In 
a February 2005 hearing before the undersigned, the veteran 
was again informed of the evidence required to substantiate 
his claims. Notifications of the degree of disability and 
effective dates for service connection are not relevant 
where, as here, the claims for service connection are denied. 
To the extent that there were any deficiencies in notice to 
the veteran, the Court has recently held in that regard, that 
an error is not prejudicial when the error does not affect 
the essential fairness of the adjudication. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Additionally, the RO has obtained, or made reasonable efforts 
to obtain all records pertinent to the claim. The veteran's 
service medical records, post-service records of VA and 
private treatment are of record. He was afforded appropriate 
VA examinations and afforded a hearing before the undersigned 
by videoconference in February 2005. The veteran remains 
self-represented, and has been provided with adequate 
opportunity to submit evidence and argument in support of the 
claims, and has done so. The Board notes the veteran's 
assertions that records from some private physicians were not 
considered. However, the Board notes that the RO requested 
this evidence in September 2002 with negative results, and 
the veteran testified that one physician, Dr. M. is deceased 
and another's records are unavailable as he had moved away 
from the area. Thus the Board finds that the RO made 
sufficient attempts to obtain evidence or information that 
could be obtained to substantiate the claims, and that it was 
ultimately his obligation to provide the records, and the 
Board is unaware of any other outstanding evidence or 
information. The Board is satisfied that the RO has complied 
with the duty to assist provisions of the VCAA and the 
implementing regulations. 

Because of the lack of evidence of current disability 
pertinent to left foot ulcer and stomach/gastrointestinal 
disability, the Board will not reach the downstream questions 
of etiology or relationship to service. The veteran has had 
ample notice of what is required to substantiate the claims, 
and has provided no medical evidence showing current 
disability for the claimed conditions. The Board finds that 
no reasonable possibility exists that any further assistance 
would aid in substantiating the claims. 38 U.S.C.A. § 5103A. 
Therefore, a decision on the merits at this stage, without 
remand for any additional development, is not prejudicial to 
the veteran. Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Factual Background

The Board has reviewed all of the evidence of record 
submitted in support of the claims, including the service 
medical records, private and VA treatment records. Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, the Federal Circuit has held that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence. Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000). Accordingly, only the salient 
records will be discussed below. 

Service medical records form DD-214 reflect service assigned 
to B Btry 1st Bn (HERC) 60th Arty/ARADCOM, from June 1965 to 
June 1968. A 1968 separation examination reflects notation of 
foot trouble, athlete's foot of 2-3 months duration. 

In an August 2002 claim, VA Form 21-526, the veteran asserted 
exposure to radiation in service performed near Nike Hercules 
Missile Radars Range and nuclear warheads. In VA Form RRAIS 
Radiation Risk Activity Information Sheet dated in September 
2002, he reported working as a range operator and switchboard 
operator and constant exposure to radiation and radar. 
Service personnel records and DA-20 file identify his unit of 
assignment as FC operator associated with a missile 
battalion.

Post service records include private medical records dated 
from March 1987 to 1995 from a family treating physician 
shows treatment on two occasions for sore throat. Diagnosis 
was upper respiratory infection, pharyngitis sinusitis, 
treated with antibiotics. 

The RO requested records from all private physicians and 
Jefferson Regional Medical Center as identified by the 
veteran. Private medical records from 1995 through November 
2004 reveal that requests to a private doctor who reportedly 
treated the veteran right after service for his left foot 
ulcer, were returned as undeliverable by the post office. The 
veteran later testified that this physician is deceased. VA 
outpatient treatment notes from 2002 through May 2006 have 
been obtained and associated with the claims folders.

As regards the veteran's left foot ulcer claim, private 
medical records reveal examination showing a fungus type 
picture of nails and fingers and toes, with a circular type 
callous formation under the plantar surface of the left foot. 
In his February 2005 testimony before the undersigned, the 
veteran reported that he had a hard corn on his left foot 
which stayed sore all the time. On questioning he admitted he 
had no sore on his left foot in service. He acknowledged that 
the corn was better, but felt he had a virus in his 
bloodstream that might have something to do with it. He 
reported that he saw a private physician, Dr. Robinette, for 
it, and that it developed about four to five years prior. 

Private treatment notes dated from March 2003 to September 
2003 from Dr. Robinette reflect evaluation of feet, with 
symptoms noted as severely mycolic thick disc, with 
hyperkeratotic areas, and diagnosis of neuropathy of the feet 
from a private neurophysiologist. Assessment was 
onychomycosis, with recommendation for new balance tennis 
shoes as current shoes were poorly supportive, nails to be 
aggressively debrided, and use of topical antifungals. 
Additional private treatment notes reveal impressions 
including onychomycosis and tinea versicolor. September 2003 
private treatment notes reflect itching of feet, scalp, and 
back as doing better, with use of Lamisil, Loprox cream, ATS 
solution 2%, and Atarax.

In a November 2003 statement the veteran expressed his belief 
that he was exposed to radiation in having to walk near the 
radar to get to his duty station in service. He reiterated 
numerous symptoms including leg pains with prolonged 
standing, loss of finger nails and toe nails which turned 
black and fell off, hair loss, fatigue, weakness, tenderness, 
trouble concentrating, depression, pains and stiffness in 
legs and hand, sleep disturbances, psychological distress and 
no desire for a good relationship with his wife. 

Private treatment records dated from February 2003 to 
November 2004 reflect reports of hair loss, itching in 
between fingers and toes, groin and scalp. The dermatologist 
noted there were five separate problems: 1) dark papulae in 
the scalp, itching, and bumps with hair loss several months 
prior; 2) dark areas of the back pruritic and itching; 3) 
scaly pruritic eruptions on the right hand and both feet; 4) 
onychomycosis in all nails of the right hand and both feet; 
5) pruritic rash in both upper medial thighs treated with 
Lamisil and Loprox cream, ATS solution, and Atarax 10 mg, and 
rash on fingers and hands.

A December 2004 VA outpatient MD clinic note shows follow-up 
for history of onychomycosis and lichen simplex chronicus 
(LSC) change on the top of the scalp. History was of past 
treatment with Loprox for feet and Nizoral Shampoo for scalp. 
Physical examination revealed a patch on the vertex scalp on 
the posterior left side consistent with some areas of LSC, 
otherwise no suspicious lesions. There was a well-defined 
asymmetrical well-bordered hyperpigmented verrucous plaque on 
the back of the right leg consistent with seborrheic 
keratosis. Assessment was onychomycosis, tinea pedis, and 
LSC. The examiner noted that they were able to reassure the 
veteran that the LSC was benign in nature treated with 
Westcort cream and Lac-Hydrin, and there were no active 
lesions at that time. An August 2005 VA outpatient treatment 
note shows improved area on top of head with lactic acid 
lotion, and noted past medical history of LSC.

On March 2006 VA general medical examination with noted 
review of the C-File by the examiner, the veteran denied the 
presence of a current left foot ulcer, and indicated that the 
claim for foot ulcer was actually associated with the claim 
of fungus on his feet. 

Regarding the claim for a stomach/gastrointestinal (GI) 
condition, he indicated that several years ago his wife noted 
a foul odor from his breath which he attributed to problems 
with his GI tract. No workup was done at the time and the 
symptoms resolved several years ago by treating the 
underlying stress condition. He denied current pyrosis, 
nausea, vomiting, abdominal pain, diarrhea, reflux, 
gastritis, GI bleed, or sinus related symptoms, or symptoms 
related to his remote complaint, and was not on any 
medication for a GI condition. 

Physical examination revealed the veteran to be alert and 
pleasant. Abdominal examination was soft, non-tender, without 
masses or tenderness. Neurological examination was normal. 
Skin of both feet were normal without callus formation or 
ulcers. Legs were normal with good muscle tone and normal 
strength without deficit. Diagnostic impression was of remote 
mild odors in breath resolved, and insufficient medical 
evidence to render a specific diagnosis at this time; 
nocturnal leg cramps; fatigue/weakness, episodic and felt 
secondary to poor sleep. The examiner opined that based on 
history and review of the C file, he did not find that the 
veteran was exposed to radiation, and the veteran denied any 
history of left foot ulcer.

On March 2006 dermatology examination with C-file review, 
assessment was of onychomycosis leading to toenail separation 
and loss. As regards hairloss, the examiner noted that the 
veteran had two processes on the scalp: Androgenetica 
alopecia starting 10 to 15 years prior with receding 
hairline, and a lichenified plaque on the vertex of the scalp 
which started approximately 6 to 7 years ago. The veteran 
reported being seen by a private dermatologist and being 
diagnosed with LSC, treated unsuccessfully with topical 
steroids and topical proteolytics, with continued itching. 
Diagnosis was LSC in the setting of androgenetica alopecia. 
Onset of LSC was noted as 6-7 years prior, and alopecia as 15 
years prior, both conditions chronic. Rogaine had been tried 
for hairloss without success. For LSC he used Lac-Hydrin and 
Westcort Cream unsuccessfully over the last few years. The 
examiner noted that acne and chloracne were not involved, 
scar was not involved, and clinical tests were not conducted 
or photos taken. The examiner opined that it is not likely 
with less than 50% probability that hairloss and LSC are 
related to the veteran's military service. 

Also of record are internet research articles showing 
descriptions of various nuclear missiles and warheads and 
detailing their specifications. None of the articles address 
radiation exposure to personnel working around such missiles.
Additional VA outpatient treatment notes from 2002 to 2005 
reflect continuing treatment for various disabilities, 
including those claimed.

In various statements, the veteran maintains that the claimed 
conditions are the result of exposure to ionizing radiation 
in service, and service connection is warranted.

C.  Analysis

Under 38 C.F.R. § 3.309(d)(3)(i), the term radiation exposed 
veteran means, in pertinent part, a veteran who while serving 
on active duty participated in a radiation-risk activity.  
Under 38 C.F.R. § 3.309(d)(3)(ii)(A), the term radiation-risk 
activity means onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan or Nagasaki, Japan by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(d). Onsite participation, in turn, 
includes both presence at the test site during the official 
operational period of an atmospheric nuclear test or 
performance of official military duties in connection with 
ships, aircraft, or other equipment used in direct support of 
the nuclear test. See 38 C.F.R. § 3.309(d)(3)(iv)(A).

Occupation of Hiroshima or Nagasaki, Japan, by United States 
forces means official military duties within 10 miles of the 
city limits of either city which were required to perform or 
support military occupation functions such as occupation of 
territory, control of the population, stabilization of the 
government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants or materials. 38 C.F.R. § 3.309(d) 
(3)(vi).

Diseases subject to presumptive service connection based on 
participation in a "radiation-risk activity" are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; (xv) 
cancer of the urinary tract; (xvi) Bronchiolo-alveolar 
carcinoma; (xvii) Cancer of the bone; (xviii) Cancer of the 
brain; (xix) Cancer of the colon; (xx) Cancer of the lung; 
and (xxi) Cancer of the ovary. 38 C.F.R. § 3.309(d)(2).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation. Pursuant to 
38 C.F.R. § 3.311, "radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation, and 
specifically includes the following: thyroid cancer, breast 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary bladder cancer, salivary gland cancer, 
multiple myeloma, posterior subcapsular cataracts, non- 
malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer. 38 C.F.R. § 
3.311(b)(2)(i)-(xxiv) (2006).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis. See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993). 
Thus, the Board must not only determine whether the veteran 
had a disability which is recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether his disability was otherwise the 
result of active service. In other words, the fact that the 
veteran may not meet the requirements for service connection 
on a presumptive basis does not in and of itself preclude the 
establishment of service connection, as entitlement may 
alternatively be established on a direct basis.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature. For a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

1.  Service connection for a left foot ulcer and Stomach /GI 
Disorder.

The veteran asserts that these disorders are related to 
service or secondary to exposure to ionizing radiation. 
Service medical records and 1968 separation examination are 
devoid of any evidence of a left foot ulcer, or stomach or 
gastrointestinal disorder. More recent VA outpatient 
treatment notes through May 2006, including March 2006 VA 
examination, reveal no current disability or treatment for 
these conditions.

The salient point to be made is that service medical records 
do not establish the presence of either condition. Although a 
callous and bad breath were reported some years ago, there is 
no current evidence of disability for either condition. In 
the absence of competent evidence of current disability, 
there is no basis for a grant of service connection in either 
case. In reaching this conclusion, the Board has considered 
the benefit-of-the-doubt doctrine. However, as the 
preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal. See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).

2.  Service connection for LSC in the setting of alopecia 
androgenetica

Service medical records reflect no hair loss on 1968 
separation examination. Post-service private and VA 
outpatient treatment notes reflect a diagnosis of 
androgenetica alopecia and lichen simplex chronicus (LSC) of 
the scalp. In March 2006 VA examination, the veteran reported 
onset of androgenetica alopecia as 15 years prior, and of LSC 
as 6-7 years prior. Thus both disorders have remote onset 
over 35 years after military service, and incurrence in 
service is not shown.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods as laid out 
above. Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker 
v. Brown, 10 Vet. App. 67, 71 (1997). First, there are 
certain diseases that are presumptively service connected 
specific to radiation-exposed veterans. 38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d). However, androgenetica 
alopecia and lichen simplex chronicus are not among them. 

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311, however, androgenetica 
alopecia and lichen simplex chronicus are not among the list 
of diseases identified as potentially radiogenic in the 
regulations. Additionally, no competent authority has 
identified either as a radiogenic disease. 38 C.F.R. § 
3.311(b)(4).

Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service. See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994). However, a recent March 2006 VA 
examiner opined that there was no evidence that the veteran 
was exposed to radiation during service. and that these 
conditions were less than 50 percent likely to be related to 
the veteran's military service. Thus no link to service has 
been shown by the competent medical evidence of record. 

The Board recognizes the veteran's belief that these 
disabilities are related to military service. While the 
veteran is competent as a layperson to describe the symptoms 
he experiences, he is not competent to provide medical 
opinion (which by its very nature requires specialized 
education, training, and experience) as to the etiology of 
any of his diagnosed disorders. Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1). As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine is therefore inapplicable. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a left foot ulcer, to 
include as secondary to ionizing radiation, is denied.

Entitlement to service connection for stomach 
condition/gastro-intestinal disability, to include as 
secondary to ionizing radiation, is denied.

Entitlement to service connection for scalp condition with 
hair loss, diagnosed as lichen simplex chronicus in the 
setting of alopecia androgenetica, is denied.


REMAND

In statements received in November 2006, the veteran 
expressed disagreement with the initial ratings assigned in 
the July 2006 rating action. The RO has not had an 
opportunity to issue a statement of the case in response to 
this notice of disagreement. As the filing of a notice of 
disagreement places a claim in appellate status, the United 
States Court of Veterans Appeals (Court) has held that the 
RO's failure to issue a Statement of the Case is a procedural 
defect requiring remand. See Manlicon v. West, 12 Vet. App. 
238 (1999); Godfrey v. Brown, 5 Vet. App. 127, 132 (1993); 
see also Archibold v. Brown, 9 Vet. App. 124, 130 (1996).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided a 
statement of the case (SOC) in response 
to his notice of disagreement with the 
initial ratings.  The veteran should 
also be informed of the requirements to 
perfect an appeal with respect to these 
issues.  If a substantive appeal is not 
submitted, there is no jurisdiction of 
these issues to the Board.

2.  If a substantive appeal is 
submitted, the case should be returned 
to the Board for further appellate 
action, if otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


